Citation Nr: 1409638	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  05-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for status post right ankle fracture with synostosis and posttraumatic arthritis.  

2.  Entitlement to an initial disability rating in excess of 10 percent prior to February 3, 2010 for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle.

3.  Entitlement to an initial disability rating in excess of 20 percent from February 3, 2010 for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle.  


REPRESENTATION

Appellant represented by:	Attorney Derek Hall, Attorney 



WITNESS AT HEARING ON APPEAL

Appellant, B.A.F.T. and L.F.R.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to April 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran and his daughters, B.A.F.T. and L.F.R., testified at hearings before the undersigned Veterans Law Judge (VLJ) in March 2008.  The Veteran testified before an Acting Veterans Law Judge (AVLJ) in August 2009.  All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals can only be assigned to an individual VLJ or to a panel of not less than three members.  However, the AVLJ who presided over the August 2009 hearing is no longer with the Board.  The Board contacted the Veteran to ask whether he desired another hearing before the Board.  The Veteran waived the right to another hearing in an October 2011 statement.  Therefore, the Board notes that this decision will be determined by a single judge, rather than a panel, as the situation necessitating a panel has been negated with the departure of the AVLJ.   

The Board acknowledges that the higher initial rating issues have been remanded or deferred numerous times to first adjudicate the intertwined severance issue.  In January 2010, the Board reinstated service connection for the Veteran's ankle disabilities.  Since that time, the RO increased the rating from 10 percent to 20 percent for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle, effective February 3, 2010.  The Board remanded the case for further development in November 2012 to obtain a new VA examination regarding the Veteran's ankle after his scheduled surgery.  The examination was provided in December 2012.  Thus, the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran has claimed entitlement to a temporary total rating based on convalescence for a service-connected disability in an August 2012 statement.  Since the record does not show that the Veteran had surgery for a service-connected disability and this issue was not certified to the Board, it is moot and need not be considered.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's status post right ankle fracture with synostosis and post-traumatic arthritis is characterized by no more than moderate limitation of motion.

2.  Prior to February 3, 2010, the Veteran's posterior right tibial tendon insufficiency and tendonitis associated with the right ankle was characterized by no more than slight disability.

3.  From February 3, 2010, the Veteran's posterior right tibial tendon insufficiency and tendonitis associated with the right ankle has been characterized by no more than moderate disability.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for status post right ankle fracture with synostosis and post-traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent prior to February 3, 2010 for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2013).

3.  The criteria for an initial disability rating in excess of 20 percent from February 3, 2010 for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The claims arise from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, and private treatment records.  The Veteran had a VA examination in December 2012.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Veteran has been afforded hearings before an RO Decision Review Officer (DRO) and VLJs in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearings, the DRO and VLJs noted that basis of the prior determinations and noted the elements of the claims that were lacking.  In addition, the DRO and VLJs sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO and Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he/she had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Higher Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Since the record does not show that the Veteran has ankylosis of the right ankle, it is not applicable.  

Diagnostic Code 5271 provides ratings based on limitation of  motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Codes 5256 through 5261 related to the knees are not applicable because the record does not show ankylosis of the right knee, recurrent subluxation or lateral instability of the right knee, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, or limitation of flexion or extension of the right knee.  38 C.F.R. § 4.71a.

The Veteran complained of worsening right ankle pain at June 2003 VA treatment after twisting the ankle, and he said that it got twisted frequently.  X-rays showed posttraumatic arthritis.  The Veteran rated the pain between 5 and 8 out of 10.

At an August 2003 VA examination the Veteran reported only being able to walk 100 yards before having to stop and rest due to severe ankle and foot pain.  He could not walk much without his air brace.  The Veteran used a cane when he knew he was going to be walking for longer periods.  He had not been able to play golf as much because of his ankle, and occupational activities were not affected because he was retired.  Range of motion of the right ankle was 20 degrees dorsiflexion and 45 degrees plantar flexion.  Subtalar motion was fairly normal but caused discomfort, and there was tenderness to palpation.  There was pain on range of motion and with ambulation, and it was conceivable that the pain would worsen with periods of activity, although the examiner could express this in definite terms.  X- showed a healed right ankle fracture.  There was medial and lateral joint line arthritis along the medial malleolus.

August 2003 VA treatment records state that an ankle brace had helped somewhat.  The assessment was derangement of the ankle and osteoarthritis pain.  At September 2003 private treatment the Veteran complained of severe pain and stiffness in the right ankle.  He wore a brace on the ankle to perform any activity.  The treating physician observed that the Veteran walked with a noticeable limp and the ankle appeared in a dislocated posture.  September 2003 VA treatment records state that the Veteran appeared to have complete rupture of the posterior tibialis tendon of the right with weight bearing.  There was tenderness along the course of the posterior tibial tendon. 

The Veteran had another VA examination in January 2004 at which he was wearing a boot for the right ankle.  Dorsiflexion was to 15 degrees, plantar motion to 20 degrees, and subtalar motion 15 to 20 degrees. The examiner felt that the right ankle appeared to be stable but that the Veteran might need a brace in the future.  Furthermore, the examiner felt that pain in the right ankle would further limit activity with time.

At February 2004 VA treatment the Veteran said that the right ankle was unstable and rolled inwards.  On examination there was ankle varus, probable posterior tibial tendon dysfunction, and a moderate limp.  X-rays showed a malunited fracture of the distal tibia and fibula resulting in 10 to 15 degrees of varus.  There was tenostosis at the healed malunion site.  The Veteran was to continue wearing a brace and was to receive a shoe insert.

The Veteran had a VA examination in January 2005 at which it was noted that he had to use a short leg walking boot all of the time.  The examiner observed that the Veteran walked without a brace with a very minimal antalgic right ankle limp.  On examination, there was 20 degrees of active dorsiflexion, 45 degrees of active plantar flexion without pain, and no talar tilt with varus or valgus stress.  An anterior drawer test was negative and there were calluses from walking in eversion.  Repetitive motion of the right ankle did not change the range of motion or the symptoms.  However, the examiner felt that he could not estimate the range of motion, amount of pain, and functional capacities during flare-ups without resorting to speculation.  X-rays of the right ankle showed synostosis between the tibia and fibula.  The examiner noted that the Veteran's limp was caused by a cerebrovascular accident and that it developed it without the right ankle injury. 

The Veteran had private treatment in April 2005 at which range of motion of the right ankle was described by the treating physician as good.  Dorsiflexion was to 25 degrees and plantar flexion was to 50 degrees.  The Veteran walked with a slight limp and there was eversion valgus deformity of the right ankle.   

At April 2007 VA treatment the Veteran complained of pain in the right midfoot and difficulty walking at the end of the day.  The assessment was difficulty walking secondary to complications from a lower leg fracture and ankle derangement. November 2007 VA treatment records state that the Veteran had posttraumatic arthritis and instability of the ankle and that because of gross instability he required immobilization to be ambulatory.  

The Veteran testified at the March 2008 Board hearing that his right ankle and foot were unstable.  He said that he was basically housebound because of the right ankle and knee, could stand for four to five minutes, and could not walk up and down stairs.

The Veteran underwent another VA examination in February 2010 at which he reported that he continued to have right ankle pain and that all weight bearing was painful.  He could only walk short distances, wore a brace, and the pain was constant.  On examination there was marked eversion of the foot during weight bearing with valgus heel alignment.  Range of motion was 0 to 20 degrees dorsiflexion and 0 to 30 degrees plantar flexion.  There was no pain on motion and no additional limitation of motion after repetitive motion.  On neurological examination there was normal strength in the foot and ankle flexors and reflexes were brisk in the knees and ankles.  The examiner noted that the Veteran was unable to stand on his toes due to right tibial tendon insufficiency.  The diagnosis was residuals of right ankle fracture with posterior tibial tendon insufficiency.

At an October 2010 VA examination there was significant eversion of the foot with marked valgus heel alignment.  There was no swelling of the ankle but there was generalized tenderness to palpation and significant tenderness to palpation directly over the posterior tibial tendon.  Range of motion of the right ankle was 0 to 20 degrees dorsiflexion and of 0 to 30 degrees plantar flexion, both with pain on motion at the endpoint.  There was no additional limitation of motion after repetitive use.  The Veteran reported chronic pain rather than intermittent flare-ups.  He was independent in activities of daily living. 

A private physician wrote in December 2010 that the Veteran had pain in his right ankle and that he experienced disability from the ankle.

The Veteran had another VA examination in December 2012 at which he continued to complain of constant ankle pain.  Weight bearing continued to be painful and he continued to use an ankle brace.  Range of motion of the right ankle was plantar flexion to 30 degrees with painful motion at 20 degrees and 15 degrees dorsiflexion with pain at 10 degrees.  There was no change in range of motion on repetitive testing.  However, the examiner also noted less movement than normal on repetitive testing, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  There was localized tenderness or pain on palpation of the ankle.  Muscle strength was normal and there was no ankylosis.  After removal of his brace, the Veteran stood with marked eversion of the foot, and there was significant valgus alignment of the heel.  There was marked tenderness over the right posterior tendon and marked hypersensitivity of the entire foot and ankle, presumably secondary to neuropathy.  All subtalar motion was painful, and there was inversion 0 to 10 degrees with pain and eversion 0 to 15 degrees with pain.  There was no additional limitation of motion after repetitive motion.  

The Veteran does not qualify for a 20 percent evaluation for his right ankle because the record does not show marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  At the VA examinations and treatment discussed above, dorsiflexion ranged from 15 to 25 degrees and plantar flexion was from 20 to 50 degrees.  Given the essentially normal dorsiflexion motion and that plantar flexion has ranged from just over half a reduction of normal to normal motion, the overall record reflects a moderate limitation of motion.  Therefore, an evaluation in excess of 10 percent is not available under Diagnostic Code 5271 for status post right ankle fracture with synostosis and posttraumatic arthritis.  See 38 C.F.R. § 4.71a.

The Veteran did not qualify for a 20 percent evaluation prior to February 3, 2010 for right tibial tendon insufficiency and tendonitis associated with the right ankle.  The record shows that the right ankle was unstable and that the Veteran wears a brace.  However, the January 2005 VA examiner felt that the Veteran's limp was caused by a 1998 stroke, and not by the injury to the right ankle.  It was noted that the stroke left the Veteran with marked weakness of the inverters of the right ankle.  Less probative value can be given to treatment records, such as those from April 2007 and October 2007, that attributed the Veteran's difficulty walking to the right ankle injury because, unlike the VA examiner, the treating providers do not appear to have considered the effect of the Veteran's stroke.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); see also Stefl, 21 Vet. App. at 124 (A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  Although the record shows that the right tibial tendon insufficiency and tendonitis associated with the right ankle caused pain, it does not show that it caused moderate disability prior to February 3, 2010.  Therefore, the Veteran was not entitled to an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The Veteran does not qualify for an evaluation in excess of 20 percent for right tibial tendon insufficiency and tendonitis associated with the right ankle from February 3, 2010.  Weight bearing was painful at the February 2010 and October 2010 VA examinations, although the Veteran was able to walk slowly with a slight antalgic limp while wearing a brace.  The Veteran does not qualify for a 30 percent evaluation because the record does not show that he had the marked disability associated with a 30 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Furthermore, although the Veteran wears a brace, the record does not show that there has been nonunion of the tibia and fibula with loose motion.  Therefore, he also has not qualified for a 40 percent evaluation at any time.  See id.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the functional limitations that the Veteran has as a result of his service-connected right ankle and right tibial tendon insufficiency and tendonitis, but the current disability evaluations contemplates these limitations.  In this regard, at the February 2010 VA examination there was no pain on motion and no additional limitation of motion after repetitive motion.  At the October 2010 VA examination there was no additional limitation of motion after repetitive motion.  The December 2012 examiner noted less movement than normal, pain and some functional loss on repetitive use but no change in range of motion.  Thus, the 10 percent evaluation presently assigned for status post right ankle fracture with synostosis and posttraumatic arthritis and evaluations of 10 and 20 percent assigned for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle adequately contemplate the objective findings and subjective complaints, and increased evaluations are not warranted at any time during the course of the appeal. 

In light of the holding in Fenderson, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected status post right ankle fracture with synostosis and posttraumatic arthritis and posterior right tibial tendon insufficiency and tendonitis associated with the right ankle, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  The February 2010 VA examiner felt that the service-connected right ankle condition would require that the Veteran perform work that would not require being on his feet for an extended period of time but would not preclude employment.  The October 2010 VA examiner felt that the Veteran would only be able to perform sedentary work because of the right ankle and that there would be limitations on lifting, carrying, squatting, and climbing.  The December 2012 examiner felt that the Veteran would be limited to sedentary employment.  However, the examiner did not feel that the Veteran was precluded from employment because of the ankle.  There are not any opinions of record that the Veteran would be unemployable due to service-connected disabilities.  Therefore, entitlement to a TDIU is not raised by the record.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's right ankle and right tibial disabilities, in that these disabilities are manifested by pain and limitation of motion.  As noted above, such manifestations are contemplated in the rating criteria.  No exceptional or unusual disability picture is demonstrated by the disabilities.  The rating criteria are therefore adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and increased evaluations are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial disability rating in excess of 10 percent for status post right ankle fracture with synostosis and posttraumatic arthritis is denied.

An initial disability rating in excess of 10 percent prior to February 3, 2010 for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle is denied.

An initial disability rating in excess of 20 percent from February 3, 2010 for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


